Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2019

                                      No. 04-19-00128-CV

                                       Rajah JEFFERS,
                                           Appellant

                                                v.

               HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO,
                                 Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV00800
                        Honorable John Francis Davis, Judge Presiding


                                         ORDER
         Appellants’ brief was originally due May 3, 2019. When the brief was not filed, we
ordered appellants to file, by May 31, 2019, their brief and a written response explaining their
failure to timely file a brief. On June 28, 2019, appellants filed a response and requested an
extension of twenty days to file a brief. We granted appellants’ request and ordered appellants to
file a brief by July 29, 2019. Neither a brief nor a motion for extension of time has been filed.

       We therefore ORDER appellants to file, on or before August 26, 2019, their appellants’
brief and a written response reasonably explaining their failure to timely file the brief. If
appellants fail to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court